

BROADVISION
Framework for FY 2007
Employee Profit-Sharing Plan (EPSP)




Plan objective:
The program is designed to retain our talented employees by sharing company
profitability once a certain threshold has been met and maintained on a
sustainable basis. It is also intended to underscore the commitment to turning
around our company by aligning and rewarding behavior that leads to achieving a
profitable business model and other company objectives.
   
Plan duration:
January 2 ~ December 31 2007
   
Plan details:
1.EPSP award pool allocation methodology approved by BOD Compensation Committee
at the beginning of the year and implemented by management on a quarterly basis.
2.Eligible persons are active, full-time or more than fifty percent (>50%)
part-time employees who maintain a satisfactory standing during the entirety of
each quarter and who remain an employee at the time of each quarterly payout.
The company reserves the right to make certain exclusions or exceptions
regarding eligibility on a case-by-case basis.
3.Part-time or on-leave employees are eligible for a pro-rated amount based on
the number of actual regular hours worked.
4.Commissioned employees (those with a sales commissions plan) have a portion of
their variable compensation tied to company performance, funded under the same
EPSP award pool, with payouts ahead of non-commissioned employees.
5.Payouts to non-commissioned employees are targeted at a certain percentage of
each individual's base salary, set and/or adjusted with management discretion.
6.Payment is made on the first regularly scheduled pay date after the
announcement of quarterly earnings, or on such other date as deemed appropriate
by management.
7.All amounts earned but not paid under the plan (reductions from any "merit
factor", resignations with positive profit-sharing accruals, etc) are
eliminated, going back into company earnings.
8.Award pool allocation will be determined as a percentage of profits; after
close of each quarter, management, in its sole discretion, will set the
percentage for the corresponding quarter.
9.Payouts are subject to adjustment by management, and the CEO has final
determination of all profitability payments.
 
  




